DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 02/25/2020.  Currently, claims 1-18 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,934,340 to Ebling et al.
Regarding claim 1, Ebling discloses a deflectable medical device (figs. 1-3) comprising: a flexible elongated body (10) comprising a longitudinal axis (along lumen 18 when 10 is in straight configuration); a shape memory alloy wire (20, see column 3 lines 26-35) disposed within the flexible elongated body eccentric to the longitudinal axis (see figs. 2-3), wherein the shape memory alloy wire is configured to shorten in an axial direction in response to receiving energy from an energy supply (current source or controller connected to plug 30, see column 4 lines 45-48) such that the flexible elongated body is deflected (column 3 lines 26-28); and a rod (22, the examiner interprets 22 as a flat rod) disposed within the flexible elongated body (fig. 2), wherein the rod is configured to provide a force in the axial direction to lengthen the shape memory alloy wire when the energy supply discontinues providing the energy to the shape memory alloy wire (column 3 lines 50-55; the examiner notes that because the support member returns to its original straight configuration, it is providing a force in the axial direction when it is returning to said configuration.  The axial shortening only happens when current is passed through, see column 3 lines 26-27, therefore the return happens when the current is not being passed through: see column 3 lines 28-30.)
Regarding claim 2, Ebling discloses the device of claim 1, wherein the energy supply is connected electrically to the shape memory alloy wire (20), and wherein the shape memory alloy wire (20) is configured to convert electrical energy provided by the energy supply into heat through electrical resistance (via electrically conductive wires: see column 4 lines 23-44; claim 2.)
Regarding claim 3, Ebling discloses the device of claim 1, wherein the energy supply is connected electrically to a resistor disposed: proximate to the shape memory alloy wire. (Column 4 lines 27-30; electrically conductive wire (resistor) is proximal to 20.)
Regarding claim 4, Ebling discloses the device of claim 3, wherein the resistor heats the shape memory alloy wire when energized with energy from the energy supply. (Column 4 lines 35-44; Claim 2)
Regarding claim 9, Ebling discloses the device of claim 1, wherein a control unit controls a quantity of energy received from the energy supply by the shape memory alloy wire. (Column 4 lines 45-53: controller periodically applies electrical current.)
Regarding claim 10, Ebling discloses the device of claim 1, further comprising a handgrip (16) on a proximal end (14) of the device. (The examiner notes 16 is a hub; a hub is capable of being a handgrip as it is sized and shaped to allow for gripping by a hand.)
Regarding claim 11, Ebling discloses the device of claim 1, wherein the shape memory alloy wire comprises an alloy of Ni-Ti.  (column 3 lines 26-27)
Regarding claim 12, Ebling discloses the device of claim 1, wherein the shape memory alloy wire comprises a diameter of between about 50 micrometers and about 200 micrometers. (Claim 4: 0.006in is 152.4 micrometers.)
Regarding claim 16, Ebling discloses the device of claim 1, wherein the shape memory alloy wire is incorporated into the flexible elongated body by overmolding.(The examiner notes “incorporated…by overmolding” is interpreted as a process; this claim is interpreted as a product-by-process and is not limited to the steps recited therein, but only toward the final product implied by the process.  In this case, the examiner asserts the final product is the SMA wire incorporated within the elongate body, 10.  Figures 2-3 demonstrate 20 incorporated within the elongate body.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebling in view of US 8,376,991 to Kauphusman et al.
Regarding claims 13-15, Ebling discloses the device substantially as claimed as disclosed above, but does not disclose the material of the flexible elongate body.
Kauphusman et al. discloses a deflectable medical device, and teaches sheaths, introducers, and catheters for deflection are conventionally made from PEBAX in order to withstand the forces applied for deflection.  (Column 1 lines 39-41)  PEBAX is a thermoplastic elastomer and a polymer.
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art for the flexible elongate tube to be a polymer/thermoplastic elastomer/PEBAX as claimed, for the advantage of having a  material that withstands the forces applied to the deflectable tube.
Regarding claim 18, Ebling does not further disclose wherein a distal portion of the flexible elongated body further comprises a metallic tip for providing treatment energy to a surrounding of the distal portion.  Ebling discloses the tube for use with endoscope instruments or the like, and notes the tip may have necessary elements not related to the bending of the catheter (column 5 lines 21-25), thus showing the device may have differing tips depending on the procedure being performed.
Kauphusman discloses his deflectable medical device as a catheter with a tip electrode, which may be used for various diagnostic or treatment purposes (column 4 lines 55-59).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide an electrode tip, which is a metallic tip for providing treatment energy as claimed, for the advantage of providing ablation when needed for treatment based upon the needs of the patient.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebling in view of US 4,753,223 to Bremer.
Regarding claim 17, Ebling discloses the device of claim 1 substantially as claimed as disclosed above, but does not further disclose wherein the flexible elongated body includes through-holes in a distal portion for dispensing fluid into a surrounding of the distal portion.  Ebling discloses lumen 18 extends to the distal end for permitting infusion or withdrawal of fluids (column 3 lines 10-18).  In a separate embodiment, .  Ebling discloses the tube for use with endoscope instruments or the like, including multiple lumens for carrying fiber optics (52a) ending in distal ports (column 6 lines 1-5).
Bremer teaches a steerable medical probe device, such as a catheter, cannula, electrode, endoscope, or similar.  Bremer teaches a plurality of lumens through 26, 28, 30, 32, which may be a fiber optic bundle or a feed line for fluids.  (Column 3 lines 51-55.)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide multiple through holes for dispensing fluid, which would be provided based upon the particular procedure being performed.  Bremer teaches lumens for fiber optic bundles may alternatively be used for fluid flow, so therefore choosing the function of the existing lumens in Ebling would be based upon the needs of the patient.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783